Citation Nr: 0731104	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-12 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

3.  Entitlement to an initial compensable rating for a scar 
on the left forearm.  

4.  Entitlement to an initial rating in excess of 10 percent 
for eczematous dermatitis.  

5.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.

6.  Entitlement to an initial rating in excess of 10 percent 
for left shoulder strain.  

7.  Entitlement to an initial rating in excess of 10 percent 
for a left foot disability.  


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had more than 23 years of active service, serving 
from October 1979 to December 2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of entitlement to a rating in excess of 10 percent 
for eczematous dermatitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not shown to have hearing acuity worse 
than Level I in either ear.

2.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 110 or more or systolic pressure 
predominantly 200 or more.

3.  The veteran's left forearm scar is superficial, pain-
free, affects less than 144 square inches, and does not limit 
function.  

4.  The veteran's pseudofollicular barbae does not affect at 
least 5 percent of the entire body or 5 percent of exposed 
areas, does not require intermittent systemic therapy, is not 
disfiguring, is not painful on examination, does not limit 
function, and is not unstable, and does not meet any of the 
characteristics of disfigurement.  

5.  The veteran's left shoulder strain is not manifested by 
ankylosis, limitation of motion to midway between the side 
and shoulder, nonunion of the clavicle or scapula with loose 
motion, dislocation, or guarding.

6.  The veteran's left foot disability is not manifested by 
moderately severe symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 
(2007).

3.  The criteria for a compensable rating for a scar on the 
left forearm have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code 7804 
(2007).

4.  The criteria for a compensable rating for 
pseudofollicular barbae have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.118, Diagnostic 
Code 7806 (2007).

5.  The criteria for a rating in excess of 10 percent for 
left shoulder strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

6.  The criteria for a rating in excess of 10 percent for a 
left foot disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2004, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the claims 
for increased initial ratings.  The claims were subsequently 
readjudicated without taint from the prior decision.  In 
March 2006, the veteran was provided notice of the disability 
rating and effective date regulations, in accord with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice post-dated the initial adjudication, the 
claim was subsequently readjudicated without taint from the 
prior decisions, no prejudice has been alleged, and none is 
apparent from the record.  The VA has also done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records and 
providing VA examinations.  Consequently, the Board finds 
that no prejudice results from adjudicating the claims at 
this time.  

Hearing loss
The veteran seeks a compensable rating for his bilateral 
hearing loss.  A July 2003 VA audiological evaluation 
reported pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
15
LEFT
30
25
25
25
30

The average pure tone threshold was 25 decibels in the right 
ear and 28 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in each 
ear.

A February 2006 VA audiological evaluation reported pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
50
45
50
LEFT
30
30
45
45
50

The average pure tone thresholds were 45 decibels in the 
right ear and 43 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in each 
ear.  

The severity of the veteran's hearing loss impairment is 
evaluated under 38 C.F.R. § 4.85, Table VI and Table VII 
(Diagnostic Code [DC] 6100).  Table VI is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based upon a combination of the percent of speech 
discrimination and the pure tone threshold average.  Table 
VII then provides a rating percentage based on the two 
designations.  

The findings of the VA examinations warrant a designation of 
Roman Numeral I for the each ear, which corresponds to a 
noncompensable rating, applying the tables.  Application of 
these tables is mechanical; there is no discretion.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Application 
of the tables results in assignment of a noncompensable 
rating.  Consequently, the criteria for a compensable rating 
are not met.  

The Board notes that the veteran reported that he had 
difficulty in a work setting with hearing over the telephone.  
This effect on industrial capability is not, however, in and 
of itself, of such significance as to warrant referral for 
consideration of a compensable evaluation on an 
extraschedular basis.  38 C.F.R. § 3.321(b); Floyd v. Brown, 
9 Vet. App. 88 (1996).  There is no evidence that the veteran 
has any other symptom of hearing loss which is not addressed 
in the rating criteria, apart from tinnitus, for which a 
separate, compensable evaluation is in effect.  A compensable 
evaluation is not warranted for the veteran's bilateral 
hearing loss.  

Hypertension
The veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101, based on the 
veteran's continued need for control of hypertension through 
medications.  DC 7101 provides a 20 percent rating for 
hypertension manifested by diastolic pressure predominantly 
110 or more or systolic pressure predominantly 200 or more.  
The evidence of record does not contain any blood pressure 
readings indicating systolic pressure over 200.  Although the 
evidence does include one blood pressure reading reporting 
diastolic pressure of 110, the treatment record reports the 
veteran's history of not taking his medical for a few days 
(December 20, 2005, 42d Medical Group record), and the 
remainder of the readings all report diastolic pressure of 
100 or less.  See, e.g., July 2002 and March 2006 VA 
examination records; April and December 2005 42d Medical 
Group records.  The evidence of record indicates that the 
veteran's blood pressure is predominantly manifested by 
diastolic pressure less than 110 and systolic pressure less 
than 200; consequently, an increased rating for hypertension 
is not warranted.  

Scar
A July 2002 VA examination record reports that the veteran 
had a shiny 1-inch scar on the left forearm.  There was no 
atrophy of the muscle and no functional loss.  The veteran 
reported that he had no pain or disability related to the 
scar.  A March 2006 VA examination record reports that the 
veteran had a one-inch by 0.5-inch superficial scar.  The 
scar was not painful on examination.  It did not adhere to 
the underlying tissue, and the veteran had normal range of 
motion near the left elbow.  The scar was not unstable and 
not depressed, and there as no inflammation, edema, or keloid 
formation.  The skin near the scar was normal texture, but 
the scar itself was slightly shiny.  

The records indicate that the veteran's scar is superficial, 
with no resulting limitation of function.  38 C.F.R. § 4.118 
provides compensable ratings for superficial scars that are 
painful on examination, unstable, or affect an area of at 
least 144 square inches.  See 38 C.F.R. § 4.118, DC 7802, 
7803, and 7804.  In this case, the scar was found to be 
stable and pain-free, and it affects less than 144 square 
inches.  Consequently, a compensable rating is not warranted 
under DCs 7802, 7803, or 7804.  Additionally, a higher rating 
is not available under any alternative rating code, since the 
scar does not affect the head, face, or neck; it is not deep; 
and it does not limit function.  

Pseudofolliculitis barbae
A July 2002 VA exam record reports the veteran's history of 
pseudofollicular barbae in service.  Physical exam did not 
reveal active pseudofollicular barbae.  The examiner noted a 
scar under the chin that appeared to be from pseudofollicular 
barbae, however.  A March 2006 VA exam indicates that the 
veteran had two small papules over his beard.  Neither papule 
was red and there was no evidence of infection.  The veteran 
had a one-inch, well-healed scar under his chin, on the right 
side of his beard.  The examiner stated that the 
pseudofolliculitis barbae involved less than 1 percent of the 
veteran's total body surface.  Topical treatment was not 
required, although the veteran reported one flare-up during 
the previous year that required treatment with oral 
antibiotic for seven days and required incision and drainage.  
December 2005 treatment records indicate that the veteran had 
a two-centimeter abscess on his neck, which was incised and 
drained in December 2005.  See December 2005 42d Medical 
Group records.  The records note that the veteran was 
prescribed cephalexin for seven days.  A follow-up record 
notes that the veteran was doing well post-incision and 
drainage.  

The veteran's pseudofolliculitis barbae is rated under DC 
7806.  DC 7806 provides a 10 percent rating for dermatitis or 
eczema that affects at least 5 percent but less than 20 
percent of the entire body, affects at least 5 percent but 
less than 20 percent of exposed areas, or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the previous 12 month period.  

The foregoing evidence indicates that the veteran's 
pseudofolliculitis barbae affects less than 5 percent of the 
entire body.  Additionally, the evidence indicates that 
flare-ups consist of 1 or 2 papules, which constitutes less 
than 5 percent of exposed areas (the head, face, neck, and 
hands).  Finally, there is no evidence of the use of 
intermittent systemic therapy.  Consequently, a higher rating 
is not warranted under DC 7806.  

A higher rating is also not warranted under an alternate 
rating code.  The evidence does not report any findings of 
disfigurement, and although the veteran has been found to 
have a scar and recurrent papules/cysts, there is no evidence 
of a scar of 5 or more inches, scar at least 0.25 inches 
wide, adhesion, abnormal surface contour or texture, abnormal 
pigmentation, missing tissue or skin, induration and 
inflexibility, pain on examination, or limitation of 
function.  See 38 C.F.R. § 4.118, DC 7800, 7803, 7804, and 
7805.  Thus, the veteran does not meet any of the eight 
characteristics of disfigurement specified in DC 7800.  
Consequently, a compensable rating for pseudofolliculitis 
barbae is denied.  

Left shoulder strain
A July 2002 VA exam record reports the veteran's history of 
pain in the shoulder, especially after doing overhead 
activities.  He also reported occasional tingling and 
numbness in his hands, decreased grip, and decreased 
strength.  The veteran is left-handed.  Physical examination 
revealed that the veteran could extend to 50 degrees, forward 
flex 130 degrees, abduct 130 degrees, adduct 50 degrees, 
internally rotate 60 degrees, and externally rotate 60 
degrees.  Strength was 4 to 5 out of 5, but grip in the left 
hand and strength in the left arm was decreased.  X-ray 
images showed the shoulder was within normal limits.  The 
veteran was assessed with chronic left shoulder strain with 
moderate functional loss of range of motion.  

A March 2006 VA exam reports the veteran's history of 
stiffness in the left shoulder with cold weather or during 
sports.  He also reported that he no longer throws balls and 
he avoids heavy lifting and moving furniture because of 
discomfort in his left shoulder.  The veteran reported that 
he takes Naprosyn and rubs sports cream on his shoulder about 
once a week, when his shoulder flares up.  The veteran did 
not identify additional limitation with flare-ups.  Physical 
examination revealed that the veteran could forward flex to 
180 degrees with mild discomfort, abduct to 160 degrees with 
mild discomfort, externally rotate to 75 degrees, with pain 
beginning at 45 degrees, and internally rotate 90 degrees 
without pain.  There was no additional limitation with 
repetitive motion.  The shoulder was not tender to palpation 
and there was no crepitus.  X-ray images showed the shoulder 
was normal.  The veteran was assessed with mild chronic 
strain in the left shoulder.  

The veteran's left shoulder disability is rated under DC 
5203.  DC 5203 provides a 20 percent rating for nonunion of 
the clavicle or scapula with loose movement or dislocation of 
the clavicle and scapula.  The x-ray images taken in 2002 and 
2006 showed that the shoulder was normal, however, and there 
are no findings or history of nonunion with loose movement or 
dislocation.  Consequently, a higher rating is not warranted 
under DC 5203.  Because the radiologic examinations do not 
disclose degenerative joint disease, the diagnostic code used 
to rate arthritis is not applicable.  

The rating code also provides higher ratings for ankylosis, 
limitation of motion of the arm to midway between the side 
and shoulder level, and impairment of the humerus, 
characterized by recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  See 38 C.F.R. § 4.71a, DC 5200 to 
5202.  The evidence does not include findings of guarding or 
findings or histories of dislocation.  Consequently, a higher 
rating is not warranted under DC 5202 for impairment of the 
humerus.  

A higher rating is also not warranted for ankylosis or 
limitation of motion of the arm.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Normal range of motion for the shoulder is 0 to 180 
degrees flexion and abduction and 0 to 90 degrees rotation.  
In this case, although the veteran is noted to have some 
limitation of motion due to pain, his range of motion in the 
shoulder is too significant, and too near normal, to 
approximate ankylosis or limitation of abduction to midway 
between the side and shoulder level, which is roughly 45 
degrees.  Consequently a higher rating is not also available 
under DC 5200 or 5201, and the veteran's claim for an 
increased rating for left shoulder strain must be denied.  

Left foot disability
A July 2002 VA exam record reports the veteran's history of a 
calcium deposit and spur on his left foot, which bothers him 
when he wears lace shoes and has prolonged standing.  
Physical examination revealed inversion to 30 degrees, 
eversion to 20 degrees, dorsiflexion to 20 degrees, and 
plantar flexion to 45 degrees.  The record notes that the 
veteran had a bony callous on the anterior surface of the 
foot.  It was directly under where a lace line on his shoe 
would be; it was not tender.  A diagnosis of osteoarthritis, 
bilateral feet, with moderate amount of functional loss due 
to pain, was assigned.  

A March 2006 VA examination record reports the veteran's 
history of mild discomfort and occasional swelling in the 
left foot 3 to 4 times a week.  The veteran did not report 
any additional limitation with flare-ups, and he reported 
that he does not wear braces or inserts for his foot.  
Physical examination revealed that the veteran had a mild 
bony deformity and two-inch scar on his left foot.  The scar 
was superficial and well-healed with no adherence to 
underlying tissue.  The veteran had normal range of motion 
without pain in both feet and normal posture in the feet with 
toe rise and heel rise.  There was no edema in either foot 
and gait was normal.  X-ray images showed osteoarthritis in 
both feet.  

The veteran's left foot disability is currently rated under 
DC 5284, which rates "foot injuries, other."  DC 5284 
provides a 20 percent rating for moderately severe symptoms.  
The foregoing evidence indicates finding of "mild" 
deformity and "moderate" functional loss.  The evidence 
also indicates normal range of motion, gait, and posture, 
with no more than mild pain.  The veteran's symptoms most 
nearly approximate "moderate;" consequently, a higher 
rating is not warranted under DC 5284.  DC 5284 is not 
predicated on a limited range of motion alone, so the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  No award of 
service connection is in effect for arthritis, so a separate 
or increased evaluation on the basis of that disorder is not 
applicable.  Additionally, the other rating criteria for the 
feet are not applicable, so a rating in excess of 10 percent 
for a left foot disability must be denied.

The preponderance of the evidence is against each of the 
claims considered in this decision.  As the evidence is not 
in equipoise, the statutory provisions regarding resolution 
of reasonable doubt are not applicable to warrant a more 
favorable outcome on any claim.  38 U.S.C.A. § 5107(b).  
 


ORDER

A compensable rating for bilateral hearing loss is denied.

A rating in excess of 10 percent for hypertension is denied.

A compensable rating for a scar on the left forearm is 
denied.  

A compensable rating for pseudofolliculitis barbae is denied.

A rating in excess of 10 percent for left shoulder strain is 
denied.

A rating in excess of 10 percent for a left foot disability 
is denied.  


REMAND

The veteran's eczematous dermatitis is rated at 10 percent 
under DC 7806.  DC 7806 provides a 30 percent rating for 
dermatitis or eczema that affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas or required 
at least 6 weeks of systemic therapy, such as corticosteroids 
or other immunosuppressive drugs, during the previous 12 
month period.  The evidence of record contains histories of 
eczema affecting the legs, lower legs, forearms, and hands.  
There is no estimate of the percentage of the veteran's 
affected by the dermatitis.  Additionally, the records report 
the veteran's history of receiving steroid injection therapy 
3 times a year.  It is unclear how long this therapy lasted.  
In light of the criteria contained in DC 7806, an opinion is 
needed to determine the area of skin affected and the 
duration of the veteran's steroid therapy, to include whether 
the veteran currently requires steroid therapy for his skin.   

The Board additionally notes that the veteran has received 
treatment from a private dermatologist, Dr. Mackey.  In March 
2007, the RO informed the veteran that these records were not 
associated with the file and requested that he fill out an 
Authorization and Consent to Release Information form.  The 
veteran did not respond to the request.  In light of the 
remand, however, the RO should again request a release form 
for these records.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  Inform the veteran that his 
dermatology records are not associated 
with the file, and request that he fill 
out a Authorization and Consent to 
Release Information form for Dr. Mackey's 
records.  The veteran should also be 
asked to identify any other providers who 
treated him with steroid therapy for his 
skin since he submitted the claim for an 
increased rating, including the time 
period one year prior to the request for 
increase.  

2.  Schedule the veteran for an 
examination to determine the current 
severity of his eczematous dermatitis.  
The examiner should report what 
percentage of the entire body and what 
percentage of exposed areas is affected 
by the dermatitis.  If the exam is 
conducted during an inactive period, the 
examiner should report estimates for the 
percentage of the body and exposed areas 
affected.  The examiner should also 
report the nature and duration of any 
systemic treatment received by the 
veteran.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  

3.  The RO should then review all 
additional evidence which is added to the 
claims file and determine whether the 
claim may now be granted.  The decision 
should be made on the merits of the 
claims.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


